245 Ga. 830 (1980)
268 S.E.2d 155
IN THE MATTER OF BYARS.
SUPREME COURT DISCIPLINARY NO. 96.
Supreme Court of Georgia.
Decided May 27, 1980.
Omer W. Franklin, Jr., General Counsel State Bar, James E. Spence, Jr., Assistant General Counsel State Bar, Victor Alexander, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.
Zachary, Alexander, Cheeley, Byars & Dicus, Harry Dicus, for Byars.
PER CURIAM.
This is a disciplinary proceeding against Dan H. Byars. Byars admitted the misappropriation of funds while serving in a fiduciary capacity in violation of the rules of the State Bar of Georgia. He, at the same time, alleged extenuating and mitigating circumstances, alleging that the violation occurred as a result of his suffering from addiction to the use of alcohol.
The Special Master made a finding of fact that Byars was in violation of the rules of the State Bar of Georgia but made no recommendation relating to the punishment to be imposed upon him. The State Disciplinary Board adopted the findings of fact of the Special Master and recommended indefinite suspension from the practice of law in the State of Georgia.
We have reviewed the record which includes evidence that restitution was made by the respondent's father and we find that the Board's recommendation was authorized by the evidence and we therefore order that Dan H. Byars be suspended indefinitely from the practice of law in this State.
Indefinitely suspended. All the Justices concur.